Citation Nr: 1700194	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for acquired psychiatric disorder, to include claimed nervous condition and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for Non-Hodgkin's lymphoma. 

3.  Entitlement to service connection for Hodgkin's disease. 

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

5.  Entitlement to service connection for renal cell carcinoma with left kidney removal (claimed as left kidney disorder).

6.   Entitlement to an evaluation in excess of 20 percent prior to September 23, 2003, and in excess of 40 percent, thereafter, for lumbar spine disability.

7.  Entitlement to an evaluation in excess of 10 percent for left common peroneal nerve disability. 

8.  Entitlement to an evaluation in excess of 30 percent for left knee disability. 

9.  Entitlement to an evaluation in excess of 20 percent for right knee disability.  

10.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

11.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:   Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to September 1967. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs, Regional Office located in San Juan, the Commonwealth of Puerto Rico (RO).

In a March 2012 letter, the Veteran requested to withdraw his request for a RO hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In November 2014, the Board remanded the claims on appeal for further development.  With regard to the claims being decided herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The issues of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for acquired psychiatric disorder, service connection for Non-Hodgkin's lymphoma and Hodgkin's lymphoma, and increased rating for bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The Veteran's renal cell carcinoma was not present in service or for many years following his discharge from service and is not etiologically related to service or his presumed in-service exposure to herbicides.

3.  Prior to September 23, 2003, the Veteran's lumbar spine disability did not manifest in severe limitation of motion, listing of the spine, positive Goldthwaite's sign, marked limitation of forward bending, or severe intervertebral disc syndrome (IVDS) with recurring attacks with intermittent relief.

4.  From September 23, 2003, the Veteran's lumbar spine disability did not manifest in incapacitating episodes that had a total duration of at least 6 weeks in the past 12 months; nor is there unfavorable ankylosis of the entire thoracolumbar spine.

5.  During the entire appeal period on appeal, the Veteran's left common peroneal nerve disability has manifested in no more than mild incomplete paralysis of the external popliteal nerve.

6.  The currently assigned 30 percent rating for instability of the left knee is the highest rating available for other knee impairment; there is no evidence of ankylosis of the left knee.

7.  The left knee disability is manifested in arthritis by x-ray; limitation of motion, with consideration of pain, is limited to 20 degrees of extension and 110 degrees of flexion.

8.  The right knee disability is manifested in arthritis by x-ray; limitation of motion, with consideration of pain, is limited to 30 degrees of extension and 120 degrees of flexion.

9.  Bilateral hearing loss has been manifested by no worse than Level II hearing impairment.

10.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The requirements for establishing entitlement to service connection for renal cell carcinoma, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Prior to September 23, 2003, the criteria for an initial disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003).

3.  From September 23, 2003, the criteria for a disability rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5242 (2016).

4.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for left common peroneal nerve disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2016).

5.  The criteria for a rating in excess of 30 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

6.  The criteria for establishing a separate 20 percent evaluation, but no higher, for limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

7.  The criteria for establishing a separate 10 percent evaluation, but no higher, for limitation of flexion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

8.  The criteria for establishing a 30 percent evaluation, but no higher, for limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

9.  The criteria for establishing a separate 10 percent evaluation, but no higher, for limitation of flexion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

10.  The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2016).

11.  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.  With regard to the claim of service connection for left kidney disorder, a March 2009 letter, prior to the March 2010 rating decision, provided the requisite notice to the Veteran.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Regarding the issues of increased evaluations for bilateral hearing loss, and left and right knee disabilities, letters dated December 2008 and February 2009, prior to the March 2010 rating decision, provided requisite notice to the Veteran.

Regarding claims for initial evaluations assigned following a grant of service connection, courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  The claims for increased evaluation for lumbar spine disability and left common peroneal nerve pertain to the initial rating assigned.  Therefore, no further notice is needed under VCAA regarding these issues.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  Pursuant to the Board Remand, the AOJ attempted to obtain any Social Security Administration (SSA) documents; a January 2015 SSA response letter indicated that the Veteran filed for disability benefits but no medical records have been obtained.

The Veteran's lumbar spine, knee, and bilateral hearing loss disabilities have all been evaluated multiple times throughout the course of the appeal, most recently in January 2016 pursuant to the Board Remand.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Board acknowledges that no VA medical opinion has been procured with respect to a direct relationship between the Veteran's renal cell carcinoma and service.  However, because the record contains no competent lay or medical evidence to suggest that the Veteran suffered from renal problems during service or that his renal cell cancer is related to service for reasons other than Agent Orange exposure, an additional VA opinion is not required.  38 U.S.C.A. § 5103A(a)(2) (West 2014); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Renal cancer is not a disability included in the list of presumptive disabilities.  Id.  

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and renal cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2014. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id.

Although renal cancer is not considered a presumptive disease for which service connection can be granted for veterans exposed to herbicides during service, this does not preclude the ability to award service connection on a direct basis.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

As an initial matter, the Board finds that the competent and credible evidence of record confirms that the Veteran has a current disability.  The private treatment records associated with the claims file show that the Veteran was initially diagnosed with renal cell carcinoma of the left kidney in January 2008, which was treated by nephrectomy.

The Board also notes that the Veteran served in Vietnam; he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal with device, among other decorations.  Thus, the Board concedes the Veteran's exposure to herbicides while serving in the Republic of Vietnam.  With a current disability and herbicide exposure conceded, the issue before the Board becomes whether the Veteran's renal cell carcinoma is a result of that herbicide exposure or is otherwise related to his military service.

The Veteran's service treatment records are negative for complaints or findings pertaining to renal cell carcinoma.  The first documented evidence of renal complaints is contained in the Veteran's October 2007 claim for compensation (confirmed in January 2008 medical treatment records reflecting diagnosis of renal cell carcinoma).  This was over 40 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Veteran does not contend, and the evidence of record does not show, that he suffered from renal cell carcinoma or any renal disability during service or within one year following discharge from service.  In this regard, his service treatment records reveal no complaints or findings of any renal condition, and his separation examination revealed a normal genitourinary system.  Moreover, the Veteran does not allege that his renal cell carcinoma is etiologically related to service for reasons other than herbicide exposure, and, as the most recent NAS report indicates, there is insufficient medical evidence suggesting a direct relationship between service and his renal carcinoma. 

To the extent that the Veteran himself believes that his current disability is connected to the in-service herbicide exposure, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of renal cell cancer are not matters subject to lay observation and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his renal cancer is not competent medical evidence.  

In summary, there is no competent evidence of renal cell carcinoma in service or within one year following discharge from service, no competent evidence linking renal cell carcinoma to herbicide exposure, and no competent evidence suggesting the Veteran's renal cell carcinoma is otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for renal cell carcinoma with left kidney removal is denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Evaluations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where an appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Additionally, the Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id.  (quoting 38 C.F.R. § 4.40).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Lumbar Spine Disability

The Veteran contends that the evaluations assigned for his lumbar spine disability-20 percent prior to September 23, 2003, and 40 percent thereafter-should be higher.  By way of background, the Veteran's claim for service connection originated in August 1999.  A September 2006 Board decision granted service connection for degenerative joint disease (DJD), discogenic disease L5-S1 and lumbar spondylosis as secondary to service-connected knee disabilities.  A November 2006 rating decision assigned a 20 percent evaluation from August 1999, which the Veteran timely appealed.  A September 2011 rating decision increased the evaluation to 40 percent, effective September 26, 2003.

As this appeal arises from the original assignment of a disability evaluation following an award of service connection for lumbar spine disability, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson, supra. 

The Board notes that the criteria for rating spine disorders were amended in 2002 and 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004).  For claims pending prior to the 2002 and 2003 amendments, as in the instant case, the Board may consider rating the claim under the old and new criteria, whichever is more favorable to the Veteran, except that the new criteria may not be applied before their effective date.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014).

Prior to September 26, 2003, Diagnostic Code (DC) 5292, lumbar spine, limitation of motion, provided a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate, and a 40 percent rating for severe.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, DC 5295, lumbosacral strain, provided a 10 percent rating for characteristic pain on motion, 20 percent for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position, and 40 percent for severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, DC 5293, for intervertebral disc syndrome (IVDS) provided a 20 percent rating for recurring attacks of moderate IVDS, 40 percent for severe with recurring attacks with intermittent relief, and 60 percent for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, which warrants a 60 percent rating.  38 C.F.R. § 4.71a.

Under the new criteria of DC 5293, effective September 23, 2002, and the new criteria of DC 5243, IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; 40 percent incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and 60 percent for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243 (2016).

Note (1) to DC 5292 provides for separate evaluations of chronic neurologic manifestations. Neurological disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293, Note 1 (as in effect September 23, 2002).

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  Although the criteria under DC 5290 (1990-2002) were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal ROM for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ROMs to rating spine disabilities under the old criteria.

Effective September 23, 2003, the general rating formula for diseases and injuries of the spine (General Rating Formula) assigns a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5237-5242.  A 40 percent rating is assigned when forward thoracolumbar flexion is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  Unfavorable ankylosis of the thoracolumbar spine occurs where the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).

Turning to the medical evidence of record, a March 2000 VA spine examination reflects that the Veteran reported mild low back pain with numbness on the dorsum of the left foot and right great toe.  He denied bowel or bladder dysfunction.  During the last year there were no visits to doctors, an emergency room, or other hospitalizations due to low back pain.  He lived a sedentary life and had no precipitating factors of low back pain.  He did not need crutches, brace or cane to walk.  ROM testing reflected forward flexion to 50 degrees, extension to 35 degrees, rotations to 35 degrees, and lateral flexions to 40 degrees.  Combined ROM was 235 degrees.  There was mild objective evidence of painful motion on forward flexion and extension only.  There was mild tenderness to palpation on lumbosacral area.  There were no postural abnormalities of the back or fixed deformities.  There was no evidence of lumbar spasm.  He had diminished pinprick and smooth sensation on left L5, right S1 dermatomes of the foot.  On reflex examination, he had diminished ankle jerks plus 1 bilaterally.  He also had negative straight leg raising bilaterally.  He experienced muscle atrophy of the left thigh measuring 3 centimeters (cm), of the suprapatellar area measuring 15 cm, of the left calf measuring 3 cm, and of the infrapatellar area measuring 12 cm.  The diagnosis was DJD and discogenic disease at L5-S1 level by x-ray.

On February 2009 VA spine examination, the Veteran reported pain at lumbosacral area radiating to lower extremities.  Pain was described as stabbing, 6 out of 10 in intensity, occurring 12 to 18 hours a day.  Treatment included acetaminophen 500 milligrams (mg) orally with no side effects.  He had weekly flare-ups of 9 out of 10 in intensity, lasting several hours, aggravated by bending forward, prolonged standing or ambulation and alleviated by medications.  The Veteran denied any weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder or bowel complaints, or erectile dysfunction.  He did not use assistive devices.  He could walk for 10 minutes.  ROM testing showed forward flexion limited to 40 degrees; painful in last 10; extension to 20 degrees, painful in last 10; bilateral lateral rotation and flexion were all limited to 20 degrees and painful in last 10.  The Veteran was not able to perform additional repetitions of ROM due to pain.  Spasms were revealed on palpation.  Gait was normal.  Sensory examination showed decreased pinprick in left lower extremity at L5/S1 level.  Muscle strength and reflex testing were normal.  Lasegue's sign was positive.  The Veteran denied any incapacitating episodes.  Diagnoses included lumbar strain, degenerative disc disease, spondylosis, and disc bulging.  The examiner opined that fulfillment of previous job activities was not precluded if special accommodations for him were provided.

A March 2010 statement from the Veteran's private physician indicated that the Veteran presented with continuous worsening back pain.  He was no longer able to tolerate prolonged standing and sitting positions because it exacerbates his pain.  He had difficulty lifting heavy things, bending, squatting, or crawling; climbing and reaching was limited.  He had episodes of stiffness of his back and muscle spasm.  He presented with numbness and pinprick sensation at lower extremities.

On May 2011 VA back examination, the Veteran endorsed symptoms of urinary urgency, frequency, and nocturia, as well as erectile dysfunction, numbness, leg or foot weakness, and unsteadiness.  He also endorsed a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain in the low back area, described as severe, constant, and daily.  There was no radiation of pain or incapacitating episodes of spine disease.  The Veteran used a cane and brace and was unable to walk more than a few yards.  Physical examination revealed a normal gait and spinal curvature.  There was muscle spasm, pain with motion, and tenderness.  There was no atrophy, guarding, or weakness.  ROM testing showed forward flexion and extension limited to 30 degrees, left lateral flexion limited to 25 degrees, left lateral rotation limited to 30 degrees, right lateral flexion limited to 25 degrees, and right lateral rotation limited to 20 degrees.  There was objective evidence of pain on active ROM.  Following repetitive motion, extension was additionally limited to 10 degrees.  Reflex exam was normal.  Sensory exam showed L5-S1 lumbar radiculopathy.  Vibration, pain or pinprick, and light touch showed decreased sensation in the dorsum and lateral aspect of the foot.  There were no dysesthesias.  The examiner diagnosed DJD and disc disease L5-S1 associated with left knee reconstruction.

On January 2015 VA back examination, the examiner diagnosed lumbar spondylosis and discogenic disease L5-S1.  There was no ankylosis of the spine.  The Veteran did not report that flare-ups impacted the function of the back.  The Veteran reported he was unable to lift moderate to heavy objects from the floor.  ROM testing showed forward flexion limited to 45 degrees, extension limited to 25 degrees, lateral flexions limited to 25 degrees, and lateral rotations limited to 30 degrees.  Pain was noted on forward flexion.  The Veteran was able to perform repetitive use testing with at least 3 repetitions without additional loss of function or ROM.  The Veteran had localized tenderness or pain on palpation at lumbar paravertebral muscles, not resulting in abnormal gait or abnormal spinal contour.  Muscle strength, reflex, and sensory exams were normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Neurologic abnormalities included occasional urinary hesitancy and occasional incontinence for several years.  These were not related to the Veteran's lumbar condition, as the lumbar condition is a neurologic level (L5-S1), which is unrelated to a neurogenic bladder secondary to spinal cord etiology.  The Veteran did not have IVDS, and he regularly used a brace as a normal mode of locomotion.  The examiner found that the Veteran was able to work in a sedentary desk type job.

Prior to September 26, 2003, the Board finds that a rating higher than 20 percent is not warranted under any applicable DC.  A higher, 40 percent rating is not warranted under DC 5292, as limitation of motion is not considered "severe."  As noted above, prior to September 26, 2003, the Veteran was able to flex to 50 degrees, and exhibited nearly normal extension, lateral rotation, and lateral flexion.  As such, the Board finds that his disability picture more nearly approximates moderate limitation of motion, and does not warrant a 40 percent rating under DC 5292.  Nor does the Veteran's disability warrant a 40 percent evaluation under DC 5295.  The medical evidence does not reflect listing of the spine, positive Goldthwaite's sign, or marked limitation of forward bending.  At most, the Veteran's ROM testing reflects loss of lateral motion with osteo-arthritic changes, which, even together with abnormal mobility on forced motion, is insufficient to more nearly approximate the criteria of a 40 percent evaluation.  Finally, the evidence does not warrant a higher, 40 percent evaluation under DC 5293, as there is no evidence severe IVDS with recurring attacks with intermittent relief.  Indeed, the Veteran reported on March 2000 VA examination that he had mild back pain, did not visit a doctor or hospital for exacerbations of back pain in the past year, and did not need any assistive devices for the low back. 

As noted above, the Board may not consider rating the claim under the new criteria before its effective date.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014).  As such, the Board will not discuss the General Rating Formula for the period prior to September 23, 2003.

From September 23, 2003, a rating higher than 40 percent is also not warranted under any applicable DC.  Unlike the period prior to September 23, 2003, the Board may consider rating the claim under both the old and new criteria, whichever is more favorable to the Veteran.  However, neither the old nor new criteria allow for an evaluation higher than 40 percent from September 23, 2003.  Under DCs 5292 and 5295, 40 percent is the highest evaluation available.  Under DC 5243, the next higher, 60 percent rating is not warranted because there is no showing of IVDS having a total duration of at least 6 weeks in the past 12 months.  Finally, under the General Rating Formula, there is no showing of unfavorable ankylosis of the entire thoracolumbar spine, required for the next higher, 50 percent rating.

As for the Veteran's contentions, although he is competent to report his symptoms, an objective examination is more probative in determining the actual degree of impairment, as pain is a subjective symptom.  Moreover, as previously noted, the range of motion testing specifically contemplates the presence of pain.

The Board is aware of the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that § 4.59 requires that the listed range of motion testing be conducted to the extent practicable in all cases involving joint disabilities); however, given the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

The 20 and 40 percent evaluations for the timeframes on appeal for the lumbar spine disability adequately portray any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also Mitchell, supra; and 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered whether a separate rating should be assigned for associated objective neurologic abnormalities, pursuant to Note (1) of the General Rating Formula, from September 23, 2002.  At the outset, the Board notes that the severity of the service-connected left peroneal nerve disability will be discussed in the next section.  With regard to any neurological disorders of the right lower extremity, the March 2010 letter from the Veteran's treating physician indicated that the Veteran presented with numbness and pinprick sensation at lower extremities.  However, VA examinations dated February 2009, May 2011, and January 2015 indicate that there was no radiculopathy or neuropathy of the right lower extremity.  The Board also notes that the Veteran endorsed symptoms of urinary urgency, frequency, and nocturia on May 2011 VA examination.  However, the January 2015 VA examiner opined that the Veteran's neurogenic bladder was not secondary to the lumbar disability.  Accordingly, any additional separate ratings for associated objective neurologic abnormalities (besides the already service-connected left common peroneal nerve disability) are not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability evaluation greater than 20 percent for the Veteran's service-connected lumbar spine disability prior to September 23, 2003, and against a 40 percent evaluation thereafter.

B.  Left Common Peroneal Nerve

A November 2006 rating decision granted service connection for left common peroneal nerve as secondary to the service-connected lumbar spine disability and assigned a 10 percent evaluation effective September 23, 2002.  This is the date of the change in rating criteria which provided for separate evaluation of objective neurologic abnormalities associated with disease and injuries of the spine.

The left common peroneal nerve disability is evaluated under DC 8520, which assigns a 10 percent evaluation for mild incomplete paralysis of the sciatic nerve; 20 percent moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis of the sciatic nerve. 

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

On February 2009 VA spine examination, the Veteran reported lower back pain with radiation to lower extremity.  Sensory examination showed decreased pinprick in left lower extremity at L5/S1 level.  Muscle strength and reflex testing were normal.  Lasegue's sign (straight leg raising test) was positive.

On May 2011 VA examination, the examiner diagnosed left common peroneal nerve lesion with mild paralysis.  Physical examination showed decreased sensation to vibration, pain or pinprick, and light tough.  No dysesthesias.  On motor exam, there was active movement against some resistance (4/5) for bilateral ankle dorsiflexion and plantar flexion, as well as great toe extension.  Muscle tone was normal.  There was muscle atrophy.  The left thigh measured 47 cm while the right thigh was 51 cm.  Lasegue's sign was not positive.

On January 2016 VA peripheral nerve examination, the Veteran reported that since his last VA examination he has continued with left lower extremity cramps and numbness.  The Veteran is left-handed.  Symptoms attributable to a peripheral nerve condition included mild intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness in the left lower extremity.  Muscle strength of the left lower extremity was normal.  Reflexes of the left ankle and knee were normal.  Sensory exam showed decreased sensation for light touch in the lower left leg/ankle and foot/toes.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  His gait was normal.  The examiner found mild incomplete paralysis of the external popliteal (common peroneal) nerve.  The Veteran used a knee brace, crutches, and a cane as a normal mode of locomotion.  

Based on the foregoing, the Board finds that the left common peroneal nerve disability is shown to be mild in degree and does not more nearly approximate a rating based on moderate incomplete paralysis.  In that regard, both the May 2011 and January 2016 VA examiners specified that the Veteran had mild incomplete paralysis of the left common peroneal nerve.  Their opinions are consistent with the physical examination in February 2009, which showed normal reflex and muscle strength, and decreased sensation to pinprick.  Because the Veteran's left common peroneal nerve disability has been shown to be predominantly sensory and in nature, and because it has been assessed by two VA examiners to be mild, the Board finds that the left common peroneal nerve disability is not shown to be more than mild in degree.  Accordingly, the preponderance of the evidence is against the appeal for an increased evaluation in excess of 10 percent for left common peroneal nerve disability under DC 8520.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016).

C.  Left and right knee disabilities

The Veteran asserts that his knee disabilities are more disabling than currently evaluated.  Historically, his left knee has been evaluated as 30 percent disabling since August 1, 1996, under DC 5257 for impairment of the knee that includes recurrent subluxation or lateral instability.  His right knee has been evaluated as 20 percent disabling since January 20, 1998, under DCs 5262 for malunion of the tibia and fibula with knee disability.  In connection with the Veteran's December 2008 claim for unemployability, the RO reevaluated the service-connected claim for right and left knee disabilities to determine whether a higher evaluation was warranted.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Normal flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260. 

Normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss of the leg.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

With regard to instability, a 10 percent rating is warranted when there is slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is warranted when the impairment in moderate.  Impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings may be assigned for arthritis under DC 5003 (or DC 5010) and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

When semilunar cartilage (synonymous with the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.

Pursuant to DC 5262, malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; and malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent.  38 C.F.R. § 4.71a, DC 5262.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

Turning to the evidence of record, on February 2009 VA examination, the Veteran reported a loss of tolerance for ambulation, as well as locking and giving way in both of his knees.  He has pain with an intensity of 6 out of 10.  Treatment included acetaminophen 500 mg orally, mild relief with no side effects.  He has flare-ups of 9/10 weekly lasting several hours, aggravated by kneeling, ambulation for more than 30 minutes, cloudy or rainy days, and alleviated by medications.  He did not use an assistive device.  He denied episodes of dislocation or recurrent subluxation.  On physical examination, pain was elicited in both peripatellar areas, no weakness or fatigue, and no edema.  Gait was non-antalgic.  There was no ankylosis.  Flexion in both knees was to 140 degrees, but painful in the last 20 degrees.  He had extension to 0 degrees, but painful in last 30 degrees on the right and in the last 20 degrees on the left.  There was no instability in right knee.  On left, Lachman's test was positive, showing anterior/posterior instability.  The examiner diagnosed right knee patellofemoral dysfunction, left knee ACL dysfunction with instability, and bilateral knee DJD.  

A March 2010 statement from the Veteran's private physician indicated that the Veteran presented with left knee pain and instability, recurrent episodes of locking, and clicking and catching.  He presents with limitation of movement and difficulty when climbing stairs.  He has constant crepitance of his left knee, he has a sensation of losing strength and pain with range of motion.  He has left knee swelling frequently.  It is precisely because of his left knee problem that he's bearing his weight to the other side and his right knee has been affected also.

May 2011 VA examination, the Veteran endorsed giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion of the bilateral knees, episodes of dislocation or subluxation of the right knee daily or more often, and inflammation of the left knee.  The Veteran denied locking episodes and effusions.  He was unable to walk more than a few yards.  He always used a cane and brace.  On physical examination, gait was normal, and there was no evidence of abnormal weight bearing.  There was tenderness, crepitation, and grinding of the bilateral knees.  There were no masses behind the knee, clicks or snaps, instability, or patellar or meniscus abnormalities.  Range of motion testing showed flexion to 110 degrees on the left with objective evidence of painful motion.  Flexion was to 140 degrees on the right with no objective evidence of pain with active motion.  Extension was to 0 degrees bilaterally.  There was objective evidence of pain following repetitive motion, but no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  The examiner noted that the Veteran studied and finished to be air mechanic and accountant, but cannot work in these professions due to health condition.  The examiner diagnosed residuals, left knee reconstruction, and right knee patellofemoral dysfunction.

On September 2012 VA knee examination, the examiner diagnosed bilateral patellofemoral pain dysfunction, bilateral knee degenerative joint disease, and left knee ACL dysfunction with instability.  The Veteran reports that since last VA examination he has been worse in terms of instability of the left knee.  He also reported having moderate intermittent pain at both knees.  He had difficulty climbing stairs.  Flare-ups caused difficulty squatting, kneeling and climbing stairs.  Physical examination showed flexion limited to 120 degrees and extension was limited to 0 degrees bilaterally.  Pain was noted on movement but did not cause additional limitation of motion.  There was no evidence of pain with weight bearing.  There was tenderness to palpation for joint line or soft tissues of the left knee.  Muscle strength was normal bilaterally.  Anterior stability test was normal on the right and 1+ (0-5 millimeters) on the left.  Posterior and medial-lateral instability tests were normal bilaterally.  There was no history of recurrent subluxation/dislocation.  The Veteran had not had any tibial or fibular impairment or meniscal conditions.  He underwent a left knee ACL reconstruction 17 years prior, and underwent a left ACL knee arthroscopy/surgery in 2005.  He has not had a total knee replacement.  The Veteran used a left knee brace and at one point, a cane for the left knee.

On January 2016 VA examination, the Veteran reported that his knee condition has progressively worsened in terms of pain and instability since his last VA examination.  He continues with constant knee pain, left greater than right.  He reported flare-ups upon squatting, climbing stairs and kneeling.  Physical examination showed flexion limited to 120 degrees on the left and 115 degrees on the right.  Extension was limited to 0 degrees bilaterally.  Pain was noted with flexion and did not cause functional loss.  He was able to perform at least 3 repetitions of both knees without additional functional loss or ROM.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was crepitus.  Muscle strength was normal bilaterally.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion bilaterally.  Joint stability testing was normal bilaterally.  He does not have a meniscus (semilunar cartilage) condition.  The Veteran underwent a left knee ACL reconstruction resulting in pain and decreased ROM, and a well-healed linear residual scar measuring 10.5 cm long and 0.5 cm wide.  The Veteran used a knee brace, crutches, and a cane as a normal mode of locomotion.  

With regard to the claim for an evaluation in excess of 30 percent for left knee condition, the Veteran is currently assigned the highest rating available under DC 5257 for instability.  However, the Board finds that a separate 20 percent evaluation for limitation of extension is necessary.  38 C.F.R. § 4.71a, DC 5261.  During the appeal period, the Veteran has exhibited extension limited to 20 degrees with pain.  See February 2009 VA examination report.  Additionally, the Board finds that a separate 10 percent evaluation for limitation of flexion is also warranted.  DC 5260.  The Veteran has exhibited flexion limited to 110 degrees with pain.  See May 2011 VA examination report.  The Board notes that, although flexion does not even meet the criteria for a 0 percent rating under DC 5260 (i.e., flexion limited to 60 degrees).  Nevertheless, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be awarded when there is pain affecting the motion.  See 38 C.F.R. § 4.71a, DC 5003 (2016).

Regarding his claim for an evaluation in excess of 20 percent for right knee condition, the Veteran is currently assigned the highest rating available under DC 5262 for malunion of the tibia or fibula.  However, the Board finds that a higher, 30 percent rating under DC 5261 for limitation of extension is warranted, as he has exhibited extension limited to 30 degrees with pain.  Additionally, the Board finds that a separate 10 percent evaluation for limitation of flexion is warranted.  DC 5260.  The Veteran has exhibited flexion limited to 120 degrees with pain.  See 38 C.F.R. § 4.71a, DC 5003 (2016).

The Board has considered the applicability of other diagnostic codes for rating the Veteran's disabilities, but finds that no other diagnostic code provides a basis for a higher or another separate rating.  The medical evidence of record is against a showing of instability of the right knee.  Further, the Veteran's complaints of instability appear to be specific to the left knee.  Additionally, the Veteran has never been shown to have had ankylosis of either knee.  See DC 5256.

The Board is aware of the Court's decision in Correia as discussed above.  Given that increased ratings for both knees are on appeal, and a discussion of impact on weight bearing in the most recent VA examination, the Board finds there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

The current evaluations for the Veteran's knee disabilities adequately portray any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his knees.  See DeLuca, supra; see also Mitchell, supra; and 38 C.F.R. §§ 4.40, 4.45, 4.59.

Accordingly, the Board finds that separate 20 percent and 10 percent evaluations, but no higher, are warranted for limitation of extension and flexion of the left knee.  Additionally, a higher 30 percent evaluation, but no higher, for limitation of extension, as well as a separate 10 percent evaluation, but no higher, for limitation of flexion, is warranted for the right knee disability.  In so reaching those conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

D.  Bilateral hearing loss

Historically, an October 2007 rating decision granted service connection for hearing loss and assigned a noncompensable rating effective February 22, 2000.  In connection with the Veteran's December 2008 claim for unemployability, the RO reevaluated the service-connected claim for bilateral hearing loss disability to determine whether a higher evaluation was warranted.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2016). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100. 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86(b) (2016).

Turning to the evidence of record, a February 2009 VA audiology examination report reflected the following puretone thresholds (in decibels):



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
45
LEFT
30
45
60
75

The average decibel loss was 32.5in the right ear and 52.5 in the left ear.  Speech recognition scores were 100 percent in the right ear and 92 percent in the left ear.  This translates to Level I hearing impairment bilaterally, which warrants a warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2016).

In a March 2010 statement, the Veteran indicated that he watches television and listens to the radio at volumes louder than normal.  People need to repeat things to him; being in a crowded place makes it difficult to understand a conversation.  He needs to look at the person who is talking to understand it.  He needs to use hearing aid devices to improve his problem. 

On May 2011 VA audiology examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
35
48
LEFT
25
45
60
75

The average decibel loss was 34.5 in the right ear and 51.3 in the left ear.  Speech recognition scores were 98 percent in the right ear and 92 percent in the left ear.  This translates to Level I hearing impairment in the right ear and level II hearing impairment in the left ear under Table VI, and warrants a noncompensable or 0 percent rating under the applicable criteria.  Id.  

VA audiology examination in January 2016 revealed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
45
55
LEFT
30
60
90


The average decibel loss was 40 in the right ear and 68.8 in the left ear.  Speech recognition scores were 98 percent in the right ear and 96 percent in the left ear.  This translates to Level I hearing impairment in the right ear and level II hearing impairment in the left ear under Table VI, and warrants a noncompensable or 0 percent rating under the applicable criteria.  Id. 

Accordingly, the evidence of records indicates that, throughout the appeal period, a compensable rating for bilateral hearing loss is not warranted.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran has stated at his VA examinations that he has difficulties understanding conversational speech, mainly from the left side.  He also noted difficulty hearing over the phone or at distances.  

The challenges associated with the Veteran's hearing loss described above are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment described by the Veteran does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Accordingly, the preponderance of the evidence is against the appeal for a compensable evaluation for bilateral hearing loss disability under DC 6100.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016).

E.  Extraschedular consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for hearing loss and tinnitus, as well as disabilities of the lumbar spine, left common peroneal nerve, and both knees. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral hearing loss, lumbar spine, left common peroneal nerve, and knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

With regard to hearing loss, the Board recognizes and has considered the Veteran's complaints of difficulty understanding conversational speech, hearing over the phone or at distances.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation.  The functional limitations imposed by the Veteran's hearing loss are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his daily life.

With regard to the lumbar spine and knee disabilities, the schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca and Mitchell.  The Veteran's disabilities are manifested by decreased speed of joint motion, incoordination, instability, pain, stiffness, spasms, and weakness.  The lumbar spine disability is manifested by painful motion.  His disabilities have resulted in a decreased ability to perform activities of daily living and recreational activities.  In addition, the schedular rating criteria contemplate the Veteran's neurological manifestations associated with his musculoskeletal disabilities.  The rating criteria consider the degree of paralysis of the affected nerves.  The Board has also considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's service-connected disabilities on appeal.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2016).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2016).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran's service-connected disabilities include: lumbar spine disability, rated 40 percent; left common peroneal nerve disability, rated 10 percent; left knee instability, rated 30 percent; left knee limitation of extension, rated 20 percent; left knee limitation of flexion, rated 10 percent; right knee limitation of extension, rated 30 percent; right knee limitation of flexion, rated 10 percent; bilateral hearing loss, rated 0 percent; and tinnitus, rated 10 percent.  The Veteran's combined disability rating is 90 percent.  Thus, the threshold requirements for a TDIU are met.  38 C.F.R. § 4.16(a) (2016).

With the threshold requirements satisfied, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence of record reflects that the Veteran has not worked since January 2003.  See October 2008 claim for TDIU.  He previously worked as a salesman.

A March 2010 statement from the Veteran's private physician indicates that, due to the Veteran's service-connected disabilities, he is not able to fulfill a full day of work.

As demonstrated above, the record contains multiple reports of VA examinations throughout the pendency of the Veteran's claims for increased evaluations.  Although most of the reports note that the particular disability being evaluated did not prevent employment.  Further, although the January 2015 VA examiner found that the Veteran's lumbar spine and peroneal nerve disabilities did not prevent employment, reasoning that he would be able to work in "a sedentary desk type job."

The Board acknowledges the opinions of record finding that the Veteran's service-connected disabilities did not prevent employment, however, the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board finds that the realistic chances of him obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities are sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his occupational background.  Accordingly, granting of a TDIU is warranted.


ORDER

Service connection for renal cell carcinoma, to include as due to exposure to Agent Orange, is denied. 

Evaluations for lumbar spine disability in excess of 20 percent prior to September 23 2003, and 40 percent, thereafter, are denied. 

An initial evaluation in excess of 10 percent for left common peroneal nerve disability is denied.

An evaluation in excess of 30 percent for left knee instability is denied.

A separate, 20 percent evaluation for limitation of extension of the left knee is granted.

A separate, 10 percent evaluation for limitation of flexion of the left knee is granted.

A 30 percent evaluation for limitation of extension of the right knee is granted.

A separate, 10 percent evaluation for limitation of extension of the right knee is granted.

A compensable rating for bilateral hearing loss is denied.

TDIU is granted.

REMAND

In its November 2014 Remand, the Board noted that the record contained a September 2014 "Report of Contact" with the Veteran that shows he indicated his intent to withdraw the pending claims for increased rating for tinnitus and claims for service connection for acquired psychiatric disorder, Hodgkin's lymphoma, and non-Hodgkin's lymphoma.  However, the Veteran did not specifically withdraw these issues in writing as required by VA regulations.  See 38 C.F.R. § 20.204.  Consequently, the Board instructed the AOJ to contact the Veteran and solicit clarification as to whether he desired to withdraw the aforementioned claims, and to advise the Veteran that such a withdrawal must be in writing.  The Board also instructed the AOJ to readjudicate the remaining issues on appeal and, if any issue remained denied, to provide a supplemental statement of the case (SSOC) to the Veteran.

In a January 2015 letter addressed to the Veteran, the AOJ requested that the Veteran clarify as to whether he wished to withdraw the aforementioned claims, and advised the Veteran that withdrawal of the claims must be in writing.  To date, no written withdrawal of any claim has been received.  Consequently, the claims have not been withdrawn and remain on appeal.  The Board notes that the January 2016 SSOC does not include readjudication of the claims for increased rating for tinnitus and claims for service connection for acquired psychiatric disorder, Hodgkin's lymphoma, and non-Hodgkin's lymphoma.  For this reason, a remand for a Supplemental Statement of the Case is necessary to put this case in proper procedural posture.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims for increased rating for tinnitus and claims for service connection for acquired psychiatric disorder, Hodgkin's lymphoma and non-Hodgkin's lymphoma.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


